Judge HEDRICK
dissenting.
Although it has been raised directly by neither party, I must first consider whether the trial court had jurisdiction to enter any *213order. “An actual controversy between the parties is a jurisdictional prerequisite for a proceeding under the Declaratory Judgment Act.” Kirkman v. Kirkman, 42 N.C. App. 173, 176, 256 S.E. 2d 264, 266, disc. rev. denied, 298 N.C. 297, 259 S.E. 2d 300 (1979) (citation omitted).
While the Uniform Declaratory Judgment Act ... enables courts to take cognizance of disputes at an earlier stage than that ordinarily permitted by the legal procedure which existed before its enactment, it preserves inviolate the ancient and sound juridic concept that the inherent function of judicial tribunals is to adjudicate genuine controversies between antagonistic litigants with respect to their rights, status, or other legal relations. This being so, an action for a declaratory judgment will lie only in a case in which there is an actual or real existing controversy between parties having adverse interests in the matter in dispute.
Id. at 177, 256 S.E. 2d at 267 (quoting Lide v. Mears, 231 N.C. 111, 118, 56 S.E. 2d 404, 409 (1949)). To put it more colorfully: “The Uniform Declaratory Judgment Act does not license litigants to fish in judicial ponds for legal advice.” Kirkman at 177, 256 S.E. 2d at 267 (citation omitted).
In the present case the plaintiffs have not alleged any facts demonstrating any controversy between themselves and either defendant or any controversy between the defendants. Plaintiffs have merely alleged that “certain questions” have arisen as to the construction of the lease. Plaintiffs have not alleged that either of the defendants has made any contention regarding construction of the lease. Nor have plaintiffs alleged that the lease is invalid or ambiguous in any way. Defendants, on the other hand, have merely alleged and prayed that the court declare the lease to be “valid and binding,” in the absence of any suggestion that the lease is invalid or not binding. Plaintiffs have not alleged that they were entitled to immediate possession of the property when Ms. Coleman died, or that defendant Edwards has made any claim to any of the property adverse to the interests of the plaintiffs or defendant Ward. Although plaintiffs ask whether the rent of $3,500.00 “fall[s] outside of the Estate and become[s] the property of the re-mainderman or . . . belongfs] to the Estate with the remainder-man having no interest in the same,” they have not alleged that *214any controversy has arisen between the parties as to who is entitled to the money. In short, the parties, particularly the plaintiffs, have merely requested the court to give the parties legal advice as to the interpretation of the terms of the lease, wherein no controversy exists.
While it is true, as the majority states, that all parties “urge different judicial declarations as to the effect of the lessor’s death on the lease and the person entitled to the rent” in the briefs filed in this Court on appeal, there is nothing in the record to indicate that any party urged such “different judicial declarations” at trial. Whether a court has jurisdiction to enter a declaratory judgment in a particular proceeding is determined from the pleadings filed in the cause, not from the briefs filed on appeal.
If it be conceded that the plaintiffs have sufficiently alleged that they are persons interested in the estate of Della Coleman so as to invoke the jurisdiction of the court to enter a declaratory judgment pursuant to G.S. 1-253 and 1-255, the court nevertheless should not have proceeded to judgment, since the record does not disclose that all persons having an interest in the administration of the estate were made parties to the proceeding. G.S. 1-260; Edmondson v. Henderson, 246 N.C. 634, 99 S.E. 2d 869 (1957); Morganton v. Hutton & Bourbonnais Co., 247 N.C. 666, 101 S.E. 2d 679 (1958); Construction Co. v. Board of Education, 278 N.C. 633, 180 S.E. 2d 818 (1971).
I vote to vacate the judgment.